Citation Nr: 1802009	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  12-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a blood disorder, to include polycythemia vera and myelofibrosis, to include as due to benzene exposure.


REPRESENTATION

Appellant represented by:	Jeffrey E. Marion, Esq.


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1973 to May 1975.  He passed away in March 2017.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In November 2013, the Board declined to reopen the issue of entitlement to service connection for a blood disorder (including polycythemia vera and myelofibrosis), finding that new and material evidence had not been submitted sufficient to reopen the Veteran's previously denied claim.  The Veteran appealed.  In February 2015, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's November 2013 decision, and remanded the case for action consistent with the aforementioned Memorandum Decision.  The Board remanded the case in September 2015.

In September 2017, the Board dismissed the Veteran's claim as he had passed away.  That decision, however, noted that the "dismissal (did) not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion."  Later in September 2017, VA approved the appellant's request for substitution.

The Board notes that the appellant surviving spouse has filed a notice of disagreement with respect to a rating decision denying dependency and indemnity compensation.  While the Board will not exercise jurisdiction over that claim at this time, the RO is advised to review that notice of disagreement carefully in light of the decision rendered in this case.  


FINDINGS OF FACT

1.  In a December 2006 rating decision a claim of entitlement to service connection for a blood disorder, including myeloid metaplasia and myelofibroma, was denied.  The Veteran was notified of this action and of his appellate rights, but he did not perfect a timely appeal or submit new and material evidence within a year.

2.  The evidence received since the December 2006 rating decision relates to unestablished facts necessary to substantiate the claims of entitlement to service connection for a blood disorder.

3.  The evidence is at least in equipoise as to whether the Veteran's blood disorder, to include polycythemia vera and myelofibrosis, is due to his in-service exposure to benzene.


CONCLUSIONS OF LAW

1.  The December 2006 rating decision denying entitlement to service connection for a blood disorder, including myeloid metaplasia and myelofibroma, is final; new and material evidence has been received to reopen the claim.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2017).

2.  A blood disorder, to include polycythemia vera and myelofibrosis, was incurred during active service.  38 U.S.C. §§ 1110, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision herein, a detailed discussion as to how VA satisfied its duty to notify and to assist pursuant to the Veterans Claims Assistance Act of 2000 is not required.  38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  

New and Material Evidence

In a December 2006 rating decision entitlement to service connection for a blood disorder, including myeloid metaplasia and myelofibroma, was denied because the record did not establish a link between myeloid metaplasia or myelofibroma and the Veteran's active duty service.  Since the Veteran did not perfect a timely appeal to that decision, or submit new and material evidence in a timely manner, the December 2006 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  

Since the December 2006 rating decision VA has received an August 2017 medical opinion from a VA physician linking the Veteran's myelofibrosis with his in-service exposure to benzene.  The newly received evidence constitutes new and material evidence sufficient to reopen the claim because it was not previously of record and it demonstrates a previously unestablished fact that raises a reasonable possibility of substantiating the claim.  Id.  Having received new and material evidence, the Board will address the merits of the claim of entitlement to service connection for a blood disorder, including myeloid metaplasia and myelofibroma.

Service Connection

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110, 1131.  Service connection may also be granted for any disease initially diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   

Establishing service connection generally requires competent evidence of: (1) a current disability; (2) an in-service disease, injury, or event; and (3) a link between the current disability and the in-service event.  38 C.F.R. § 3.303(a).  

The Veteran was diagnosed with polycythemia vera and myelofibrosis during the pendency of his appeal, as evidenced by an April 2015 private treatment record.  

The Board finds that the Veteran was exposed to benzene during his active military service.  In an August 2006 statement, the Veteran asserted that he was exposed to chemicals as part of his duties in small arms repair.  Specifically, he reported that he was constantly around vats of chemicals in order to extract and re-apply the blue coloring of guns.  The Veteran's DD 214 confirms that he was an artillery repairman.  Thus, the evidence of record and the circumstances of the Veteran's service establish his exposure to benzene.  38 U.S.C. § 1154.

In an April 2016 VA examination report the examiner opined that the Veteran's polycythemia vera was not a separate and distinct blood disorder from myeloid metaplasia or myelofibrosis.  The examiner stated that myelofibrosis may occur as a secondary characteristic of polycythemia vera and it was reasonable to consider myelofibrosis as a progression of and/or related to polycythemia vera.  The author of this opinion specialized in occupational medicine.  

According to a VA medical opinion by an oncologist at the Central Texas Veterans Health Care System, polycythemia vera and myelofibrosis are separate and distinct blood disorders.  He explained that polycythemia vera is classified as a myeloproliferative neoplasm and myelofibrosis is a primary myelofibrosis.  He further opined that it is at least as likely as not that the Veteran's in-service exposure to benzene resulted in polycythemia vera which eventually resulted in myelofibrosis.  He rendered his opinion after reviewing the medical treatise evidence provided by the Veteran, as well as online journals and standard texts in the field.  The oncologist found that the Veteran developed polycythemia vera "rather early" and that benzene is risk factor in causing this blood disorder.

In light of the foregoing the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's blood disorder, to polycythemia vera and myelofibrosis, is related to his in-service exposure to benzene.  Resolving reasonable doubt in the appellant's favor, service connection for polycythemia vera and myelofibrosis is granted.  See 38 C.F.R. § 3.102; Wise v. Shinseki, 26 Vet. App. 517, 531 (2014). ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").



ORDER

Entitlement to service connection for polycythemia vera and myelofibrosis is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


